DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 6, 8 – 10, 12 – 14 and 16 by the amendment submitted by the applicant(s) filed on February 09, 2022.  Claims 1 – 19  are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on November 17, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Claim Objections
The previous claim objections of claims 6 is withdrawn due the current amendments.

Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claim 14 is withdrawn due the current amendments.
The previous 112(b) paragraphs rejections of claims 1, 3, 8, 9, 10, 13, 14 and 16 are withdrawn due the current amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (US 2006/0045153).

Annotation Figure 1

    PNG
    media_image1.png
    383
    588
    media_image1.png
    Greyscale

Regarding claim 1, Carter discloses a cooling device for cooling an electrical component, the cooling device comprising: 
a base body (see Annotation Figure 1, Character 20 (the reference called “Body”, include a fluid-inlet layer (22), a fluid-outlet layer (24), a separator layer (26) and cap layers (36 and 38)) and paragraphs [0014 – 0015]) having an outer face (see Annotation Figure 1, Character 20’) and at least one integrated cooling channel (see Annotation Figure 1, Characters 28, 30, 32, 34 and 35, the reference called “a volume that may be a continuous space or serpentine channels and conduit” and paragraphs [0007, 0011, 0014 and 0018]), 
a connecting surface (see Annotation Figure 1, Character 1’, include heat spreader layers (44) and CTE-matching layers (40), Abstract and paragraphs [0009 and 0017]) on the outer face (see Annotation Figure 1, Character 20’) of the base body (see Annotation Figure 1, Character 20) for connecting the electrical component (see Annotation Figure 1, Character 14, the reference called “Diode-laser bar”, and paragraphs [0013]) to the base body (see Annotation Figure 1, Character 20) and 
a first stabilising layer (see Annotation Figure 1, Character 36, the reference called “a cap layer” and paragraph [0015]) 
wherein the first stabilising layer (see Annotation Figure 1, Character 36) and the connecting surface (see Annotation Figure 1, Character 1’) are arranged at least partially one above the other along a primary direction (see Annotation Figure 1, Character D1), and wherein the first stabilising layer (see Annotation Figure 1, Character 36) is offset relative to the connecting surface (see Annotation Figure 1, Character 1’) of the outer face (see Annotation Figure 1, Character 20’) by a distance (see Annotation Figure 1, Character D3) along a direction parallel to the primary direction (see Annotation Figure 1, Character D1) towards the interior of the base body (see Annotation Figure 1, Character 20). 

Regarding claim 2, Carter discloses a second stabilising layer (see Annotation Figure 1, Character 38, the reference called “a cap layer” and paragraph [0015]) is provided, wherein the first stabilising layer (see Annotation Figure 1, Character 36), the second stabilising layer (see Annotation Figure 1, Character 38) and the connecting surface (see Annotation Figure 1, Character 1’) are arranged at least partially one above the other along a primary direction (see Annotation Figure 1, Character D1), and wherein the first stabilising layer (see Annotation Figure 1, Character 36) is arranged closer to the connecting surface (see Annotation Figure 1, Character 1’) than the second stabilising layer (see Annotation Figure 1, Character 38). 

Regarding claim 6, Carter discloses the first stabilizing layer (see Annotation Figure 1, Character 36) and the connecting surface (see Annotation Figure 1, Character 1’) are congruent with each other in the primary direction (see Annotation Figure 1, Character D1). 

Regarding claim 11, Carter discloses between the first stabilising layer (see Annotation Figure 1, Character 36) and the second stabilising layer (see Annotation Figure 1, Character 38) a subsection of the cooling channel (see Annotation Figure 1, Characters 28, 30, 32, 34 and 35) extends in the primary direction (see Annotation Figure 1, Character D1). 

Regarding claim 12, Carter discloses the first stabilising layer (see Annotation Figure 1, Character 36) differs from the second stabilising layer (see Annotation Figure 1, Character 38), with regard to its position within the base body (see Annotation Figure 1, Character 20). 

Regarding claim 15, Carter discloses the electrical component is a laser diode (see Figure 1, Character 14, Abstract and paragraphs [0013]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 – 10, 13 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2006/0045153).

Regarding claim 3 and 16, Carter discloses the claimed invention except for the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm to the device of Carter, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of distance between the connecting surface and the firs stabilising layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm] or upon another variable recited in a claim, the Applicant must show that the chosen [the distance between the connecting surface and the first stabilising layer has a value between 100 µm and 1000 µm and the distance between the connecting surface and the first stabilising layer has a value between 150 µm and 750 µm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Carter discloses the second stabilising layer (see Annotation Figure 1, Character 10). 
Carter discloses the claimed invention except for the second stabilizing layer does not extend over the entire longitudinal extension of the cooling device along the secondary direction.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the second stabilising layer does not extend over the entire longitudinal extension of the cooling device along the secondary direction as suggested to the device of Carter, because could provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of length of the second stabilizing layer, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the second stabilising layer does not extend over the entire longitudinal extension of the cooling device along the secondary direction] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the second stabilising layer does not extend over the entire longitudinal extension of the cooling device along the secondary direction] or upon another variable recited in a claim, the Applicant must show that the chosen [the second stabilising layer does not extend over the entire longitudinal extension of the cooling device along the secondary direction] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 7, 8, 10, 13 and 17 – 19, Carter discloses the first stabilising layer (see Annotation Figure 1, Character 36) extends along a secondary direction (see Annotation Figure 1, Character D2) perpendicular to the primary direction (see Annotation Figure 1, Character D1) over a first length (see Annotation Figure 1), wherein the second stabilising layer (see Annotation Figure 1, Character 38) extends along the secondary direction (see Annotation Figure 1, Character D2) over a second length (see Annotation Figure 1) and the connecting surface (see Annotation Figure 1, Character 1’) extends along the secondary direction (see Annotation Figure 1, Character D2) over a third length (see Annotation Figure 1).
Carter discloses the claimed invention except for the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, and the first length and/or the second length has a value between 6 and 18 mm to the device of Carter, to provide a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of the ratio of the first length and/or the second length to the third length, and the first length and/or the second length, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98] or upon another variable recited in a claim, the Applicant must show that the chosen [the ratio of the first length and/or the second length to the third length has a value between 0.5 and 6.0, the first length and/or the second length has a value between 5 and 25 mm, a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.33 and 0.99, the ratio of the first length and/or the second length to the third length has a value between 0.5 and 3.0, the first length and/or the second length has a value between 6 and 18 mm, the first length and/or the third length is greater than the distance between the first stabilising layer and the connecting surface measured in the primary direction and a ratio between a third length of the connecting surface measured along the secondary direction and the first length of the first stabilising layer has a value between 0.5 and 0.98] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2006/0045153) in view of Coleman et al. (US 2008/0056314, examiner submitted in the PTO-892 form, filed on November 09, 2021).

Regarding claims 4 and 5, Carter discloses the claimed invention except for the first stabilising layer comprises diamond or silicon carbide.   Coleman teaches a heat spreader comprises diamond or silicon carbide.  However, it is well known in the art to modify the heat spreader (first stabilising layer) comprises diamond or silicon carbide as discloses by Coleman in (see paragraph [0022]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known heat spreader (first stabilising layer) comprises diamond or silicon carbide as suggested by Coleman to the device of Carter, because these materials are providing high thermal conductivity, relatively smooth surfaces, well-defined edges, high electrical resistivity and avoid or reduce corrosive.


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2006/0045153) in view of Kluge et al. (WO 2008/128948, examiner submitted in the PTO-892 form, filed on November 09, 2021).

Regarding claim 14, Carter discloses the claimed invention except for a method for manufacturing a cooling device, wherein the first stabilising layer and/or the second stabilising layer are bonded to the base body by means of an active solder.  Kluge teaches an AMB process.  However, it is well known in the art to apply the AMB process as discloses by Kluge in (Description on page 3, lines 50 – 52 (last sentence)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known AMB process as suggested by Kluge to the device of Carter, the active metal brazing (AMB) is a process method of the metal by the active metal is welded.

Response to Arguments
Applicant's arguments with respect to claims 1 – 19 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references DE 19956565 disclose making the heat sink with at least two ceramic layers and several metal layers. At least the ceramic layers are directly bonded to the bounding metal layers with openings forming coolant channels. At least one of two or more direct copper bond technology or DCB substrates with metallization and channel openings on both sides of a ceramic layer has structured metallization to form cooling structures. Independent claims are also included for the following: a heat sink or cooler for electrical components, but not exactly the same invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828